Exhibit 10.3
 
THIS IS A BALLOON NOTE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE
DUE UPON MATURITY IS $26,129.69, TOGETHER WITH ACCRUED INTEREST, IF ANY, AND ALL
ADVANCEMENTS MADE BY THE MAKER UNDER THE TERMS OF THIS INSTALLMENT PROMISSORY
NOTE.


 
BALLOON INSTALLMENT PROMISSORY NOTE
$30,000.00
Tampa, Florida
 
October 26 , 2011



 
FOR VALUE RECEIVED, the undersigned K9 BYTES, INC., an Illinois corporation,
("Maker"), promises to pay to the order of K9 BYTES, INC., a Florida
corporation, ("Holder") at 13383 Arbor Pointe Circle, #204, Tampa, FL 33617, or
at such other office within the United States of America which Holder from time
to time may designate in writing, the principal sum of Thirty Thousand and
00/100 ($30,000.00) Dollars, lawful money of the United States of America,
together with interest at the rate of six (6.00%) percent per annum, as follows:
The Maker shall make monthly payments to the Holder in the amount of $333.06,
the first of which shall be due on or before November 26, 2011, and continuing
on or before the 26 day of each and every succeeding month thereafter until and
including October 26 , 2014 at which time all amounts due hereunder shall be
paid in full.
 
Maker shall have the privilege to prepay the indebtedness evidenced hereby, in
whole or in part, without penalty. Any partial prepayment shall not postpone the
due date of any subsequent monthly installment. Prepayments shall not affect or
vary the duty of Maker to make all payments when due, nor shall such prepayments
affect or impair the rights of Holder to pursue all remedies available to Holder
hereunder.
 
If the Payee has not received the full amount of any installment by the end
often (10) calendar days after the date it is due, Makers will pay a late charge
of five (5%) percent of the overdue installment
 
It is agreed by Maker that time is of the essence of this obligation and should
any amount of principal and/or interest not be paid for a period of thirty (30)
days from the date the same shall be due, the entire unpaid principal sum
evidenced by this Note, together with all accrued interest thereon shall, at the
option of Holder, become due and payable and may be collected forthwith. It is
further agreed that the failure of Holder to exercise this right of accelerating
the maturity of the debt, or any indulgence granted from time to time, shall in
no event be considered as a waiver of such right of acceleration or estop Holder
from exercising such right.
 
Payment of this Note is secured by a Stock Pledge Agreement of even date
herewith from Epazz, Inc. to Holder, as Secured Party (the "Stock Pledge
Agreement"). Reference is hereby made to the Stock Pledge Agreement for a
description of events of default and rights of acceleration of the maturity date
in the event of default. It is expressly agreed that all of the covenants,
conditions and agreements of Epazz, Inc. under the Stock Pledge Agreement are
made a part of this Note and shall be included in the interpretation of this
Note. Upon the occurrence of certain conditions specified in the Stock Pledge
Agreement or this Note, the entire unpaid principal balance of this obligation,
together with accrued interest, may become due and payable prior to the maturity
date stated in this Note.
 
 
 

--------------------------------------------------------------------------------

 
This Balloon Installment Promissory Note and Stock Pledge Agreement are
subordinate and inferior to the loan by and between K9 BYTES, INC., an Illinois
corporation and NEWTEK SMALL BUSINESS FINANCE, INC. dated even date hereof, in
the original principal amount of $175,000.00, and is subject to the Standby
Agreement of even date herewith, which is incorporated herein by reference.
 
Nothing herein contained nor any transaction related hereto shall be construed
or shall operate so as to require Maker or any person liable for the repayment
hereof to pay interest in an amount or at a rate greater than the maximum
allowed, from time to time, by applicable laws, if any. Should any interest or
other charges paid by Maker or any party liable for any payment of the
indebtedness evidenced hereby result in a computation or earning of interest in
excess of the maximum legal rate of interest permitted under applicable law in
effect while such interest is being earned, then any and all of that excess
shall be and is hereby waived by Holder of this Note and all of that excess
shall be automatically credited against and in reduction of the principal
balance, and any portion of the excess that exceeds the principal balance shall
be paid by Holder to Maker or to any party liable for the payment of the
indebtedness evidenced by this Note, as applicable, it being the intent of the
parties hereto that under no circumstances shall Maker or any party liable for
the payment of the indebtedness evidenced hereby be required to pay interest in
excess of the maximum rate allowed by the applicable laws, if any. The
provisions of this Note and the Stock Pledge Agreement are hereby modified to
the extent necessary to conform with the limitations and provisions of this
paragraph, and this paragraph shall govern over all other provisions in any
document or agreement now or hereafter existing. This paragraph shall never be
superseded or waived unless there is a written document executed by Holder of
this Note and Maker, expressly declaring the usury limitation of this Note to be
null and void, and no other method or language shall be affected to supersede or
waive this paragraph.
 
All parties hereto waive protest and agree that, in the event a default occurs
and this Note is placed in the hands of an attorney for collection, Maker will
pay all costs incurred including any reasonable attorneys and paralegal fees.
The words "any party hereto" or "all parties hereto" shall, in addition to the
undersigned, include endorsers, sureties and guarantors of this Note, and the
word "undersigned" shall include the singular as well as the plural number.
 
THIS IS A BALLOON NOTE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE
DUE UPON MATURITY IS $26,129.69, TOGETHER WITH ACCRUED INTEREST, IF ANY, AND ALL
ADVANCEMENTS MADE BY THE MAKER UNDER THE TERMS OF THIS INSTALLMENT PROMISSORY
NOTE.
 
Executed on the date written above.
 
Maker's Address:
"MAKER"
   
309 West Washington Street
K9 BYTES, INC., an Illinois corporation
Suite 1225
Chicago, IL 60606
    BY: /s/ Shaun Passley   SHAUN PASSLEY, President



 
 

--------------------------------------------------------------------------------

 